11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In the interest of K.M.C., a child,              * From the 29th District Court
                                                   of Palo Pinto County,
                                                   Trial Court No. C48197.

No. 11-19-00148-CV                               * May 23, 2019

                                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

     This court has considered Appellant’s motion to withdraw his notice appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.